 



Exhibit 10.2

       
(NRG LOGO) [c89434c8943400.gif]
  NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT  

«Mail_Merge_Name»
«Address»
«City» «State» «Zip»

Congratulations on your selection as a Participant under the Long-Term Incentive
Compensation Plan (“Plan”) of NRG Energy, Inc. (the “Company”). You have been
chosen to receive Restricted Stock Units (“RSUs”) under the Plan.

This Restricted Stock Unit Agreement (this “Agreement”) constitutes the Grant
Agreement pursuant to Section 8 of the Plan. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.
Capitalized terms used but not defined in this Agreement shall have the meaning
assigned to them in the Plan. You are sometimes referred to as the “Participant”
in this Agreement.

PLEASE NOTE THAT BY SIGNING THIS AGREEMENT YOU ARE ACKNOWLEDGING THAT YOU AGREE
TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN, INCLUDING WITHOUT
LIMITATION TERMS AND CONDITIONS THAT MAY LIMIT YOUR ABILITY TO PURCHASE THE
COMMON STOCK UNDERLYING THE RSUs GRANTED IN THIS AGREEMENT.



1.   Grant of RSU.       You are hereby granted RSUs as follows:

     
Date of Grant:
«Grant_Date»  
 
   
Vesting Commencement Date:
Date of Grant  
 
   
Vesting Period:
Please refer to Section 2 of this Agreement  
 
   
Total Number of RSUs:
«RSUs»  

-1-



--------------------------------------------------------------------------------



 



2.   Vesting Schedule.       Provided that you have been continuously employed
by the Company during the vesting period, the RSUs will vest in full on the
third anniversary of the Date of Grant.       Notwithstanding the foregoing, if
there is a Change in Control (as defined in the Plan) of the Company, the RSUs
shall vest in full immediately upon such Change in Control.       You may
receive a deferral form prior to vesting, at which time you would be given the
opportunity to defer receipt of the common stock underlying the RSU in
accordance with the terms of the deferral form, or you would be able to elect to
receive your shares on the vesting date.   3.   Conversion of RSU and Issuance
of Shares       Upon vesting of the Award, one share of Common Stock shall be
issued for each RSU that vests on such vesting date, subject to the terms and
conditions of this Agreement and the Plan.   4.   Transfer of RSUs       Unless
otherwise permitted by the Committee or Section 14 of the Plan, the RSUs may not
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than pursuant to a will or the laws of descent and distribution. Any
attempted disposition in violation of this Section 4 and Section 14 of the Plan
shall be void.   5.   Status of Participant       The Participant shall not be,
or have rights as, a stockholder of the Company with respect to any of the
shares of Common Stock subject to the Award unless such Award has vested, and
shares underlying the RSU have been issued and delivered to him or her. The
Company shall not be required to issue or transfer any certificates for shares
of Common Stock upon vesting of the Award until all applicable requirements of
law have been complied with and such shares have been duly listed on any
securities exchange on which the Common Stock may then be listed.   6.   No
Effect on Capital Structure       The Award shall not affect the right of the
Company or any Subsidiary to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.   7.   Expiration
and Forfeiture of Award       Your Award shall vest and/or expire in the
circumstances described below in this Section 7. As used herein, “Termination of
Service” means termination of a Participant’s employment by or service to the
Company, including any of its Subsidiaries.



(a)   Death.       Upon a Termination of Service by reason of death, the Award
shall vest in full and the Common Stock underlying the Award shall be issued and
delivered to the Participant’s legal representatives, heirs, legatees, or
distributees.

-2-



--------------------------------------------------------------------------------



 



(b)   Termination of Service other than as a result of Death.       Upon a
Termination of Service by any reason other than death, including without
limitation as a result of Disability, Retirement, voluntary resignation or
termination for Cause, any unvested portion of the Award shall expire and be
forfeited to the Company.



8.   Committee Authority       Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or the Grant Agreement shall be
determined by the Committee in its sole discretion. Any decisions by the
Committee regarding the Plan or this Agreement shall be final and binding.   9.
  Plan Controls       The terms of this Agreement are governed by the terms of
the Plan, as it exists on the date of the grant and as the Plan is amended from
time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.  
10.   Limitation on Rights; No Right to Future Grants; Extraordinary Item.      
By entering into this Agreement and accepting the Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan, provided that,
except as provided in Section 17 of the Plan, no amendment to this Agreement
shall adversely affect in a material manner the Participant’s rights under this
Agreement without his or her written consent; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of the Participant’s employment contract, if any, unless expressly
provided for in any such employment contract; (f) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and the Participant will have no entitlement to
compensation or damages as a consequence of the forfeiture of any unvested
portion of the Award as a result of the Participant’s Termination of Service for
any reason; (g) the future value of the Common Stock subject to the Award is
unknown and cannot be predicted with certainty, (h) neither the Plan, the Award
nor the issuance of the shares underlying the Award confers upon the Participant
any right to continue in the employ or service of (or any other relationship
with) the Company or any Subsidiary, nor do they limit in any respect the right
of the Company or any Subsidiary to terminate the Participant’s employment or
other relationship with the Company or any Subsidiary, as the case may be, at
any time with or without Cause, and (i) the grant of the Award will not be
interpreted to form an employment relationship with the Company or any
Subsidiary; and furthermore, the grant of the Award will not be interpreted to
form an employment contract with the Company or any Subsidiary.

-3-



--------------------------------------------------------------------------------



 



11.   General Provisions



(a)   Notice       Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address set forth in this Agreement. Notices delivered to the
Participant in person or by mail shall be addressed to the address for the
Participant in the records of the Company. Notices delivered to the Company in
person or by mail shall be addressed as follows:

     
Company:
  NRG Energy, Inc.

  Attn: Vice President, Human Resources

  901 Marquette Avenue, Suite 2300

  Minneapolis, MN 55402



    The Company or the Participant may change, by written notice to the other,
the address previously specified for receiving notices.   (b)   No Waiver      
No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right under this Agreement constitute a continuing waiver
of the same or a waiver of any other right hereunder.   (c)   Undertaking      
The Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Award pursuant to the express
provisions of this Agreement.   (d)   Entire Contract       This Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof. This Agreement is made pursuant to the provisions
of the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.   (e)   Successors and Assigns       The
provisions of this Agreement shall inure to the benefit of, and be binding on,
the Company and its successors and assigns and Participant and Participant’s
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law.

-4-



--------------------------------------------------------------------------------



 



(f)   Securities Law Compliance       The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to the Award. The Company intends
to maintain this registration but has no obligation to the Participant to do so.
If the registration ceases to be effective, the Participant will not be able to
transfer or sell shares of Common Stock issued pursuant to the Award unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Participant agrees that any resale of the shares of Common Stock issued pursuant
to the Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Common Stock or permit the resale of
any such shares if such issuance or resale would violate any such requirements.
  (g)   Taxes       Participant acknowledges that the removal of restrictions
with respect to an RSU will give rise to a withholding tax liability, and that
no shares of Common Stock are issuable hereunder until such withholding
obligation is satisfied in full. The Participant agrees to remit to the Company
the amount of any taxes required to be withheld. The Committee, in its sole
discretion, may permit Participant to satisfy all or part of such tax obligation
through withholding of the number of shares of Stock otherwise issued to him or
her hereunder and/or by the Participant transferring to the Company
nonrestricted shares of Common Stock previously owned by the Participant for at
least six (6) months prior to the vesting of the Award hereunder, with the
amount of the withholding to be credited based on the current Fair Market Value
of the Stock as of the date the amount of tax to be withheld is determined.  
(h)   Information Confidential       As partial consideration for the granting
of the Award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.  
(i)   Governing Law       Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the state of
Delaware, without giving effect to principles of conflicts of law.

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

                  NRG ENERGY, INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

       
Name: David Crane    
Title:   President & CEO
 
                PARTICIPANT:
 
           

     

--------------------------------------------------------------------------------

   

 
Name:        

     

--------------------------------------------------------------------------------

   

-6-